DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 03/08/2022.
Claim Objections
Claims 2 and 12-13 are objected to because of the following informalities:  Item “capture device at at least one” should be recited as --capture device at least one--, so as to clarify confusion.  Appropriate correction is required.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
 (h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

Applicant includes a summary after the description of the drawings.
Applicant’s summary does not describe the invention but instead is a statement regarding the scope of the invention.  Though not required it is recommended to include a brief summary.  Applicant should change the section from summary though since it is not a summary.  This is to avoid potential confusion.
Applicant should indicate all granted patents regarding listed applications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process and the process of organizing human activity with focus on managing personal relationships without significantly more.  As per step 1 examiner recognizes the claims are directed to a method performed by a device, such as a processor, or an apparatus.  As per step 2A the claim(s) recite(s) “processing performance data describing play of a plurality of games that are played by respective players of a plurality of players, in which the performance data is from at least one of image data or audio data captured at a capture device at at least one given remote venue coupled over a communication network with the at least one processor; calculating for each of the plurality of players, based on respective performance data, a respective vector with a plurality of dimensions, in which each dimension of the plurality of dimensions describes a different aspect of game performance, in which each aspect is observable over multiple games of the plurality of games; determining for each of the plurality of players, based on a respective multidimensional vector, an index metric by converting the respective multidimensional vector to a respective numerical value; matching at least two players of the plurality of players for a game based on at least one of a dimension of the multidimensional vector associated with each of the at least two players or the index metric associated with each of the at least two players; and facilitating play of the game with the at least two players in response to the matching.” as being directed to a method of observing play of a plurality of players for the purpose of determining game performance metrics and matching players based on the determination.  Further dependent claims include features regarding what data is determined, how matching occurs, or for which games the method is applied to.  Examiner recognizes that this recites a mental process of observing a player, making a judgement based on the observation, and performing the function of matching people based on the judgement.   Specifically the method is drawn to the generic and non-computing function of observing how skilled a player is, what the player looks like, or other attributes to determine if a player should be matched to another player.  This is entirely able to be performed in the mind since an individual can observe a video or audio recording of a player to determine if the player is particularly skilled at the game or if the player is similar in appearance to another player for the purpose of matching them for future game play.  The step of using video or audio data is generically recited and does not include specific features that lends weight for a practical application.  Specifically applicant does not claim a video method of processing the video to determine the data but instead claims a general observation.  Therefore the limitation is nothing more than observing does not include any technical features that provides a practical application.  As per facilitating this is also generically recited and does not include additional features that goes beyond an operator manually matching players.  As per the personal relationships examiner recognizes that matching players for a game is managing human behavior for the purpose of allowing players to play a game together which is a form of a relationship.  The claims also amount to no more than the step of matching based on observed data and therefore does not include a practical application beyond matching for play.  This judicial exception is not integrated into a practical application because the claims are drawn to the exemption of a series of mental steps based on observed data and managing player relationships for the purpose of matching for a game. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements recited are generic or are drawn to generic computing elements.  The observed image and audio data is generically recited without specific features that goes beyond the mere observation of data.  No additional elements are recited how the video image or audio is processed to determine the attributes.  Additionally facilitating play is generically recites as to allow an operator to perform the function and examiner recognizes that generically recited internet games are known in the art and therefore playing over the internet does not provide enough weight to provide a practical application.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic gaming or player tracking and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and facilitating play including for multiplayer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9811978.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to the method of observing data regarding a plurality of players, via captured image or audio, for the purpose of determining vectors of performance data comprising multiple attributes in order to match players and facilitate play.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graepel et al. (US Pub. No. 2007/0265718 A1 hereinafter referred to as Graepel) teaches a gaming system comprising determining scores for players based on player performance for the purpose of matching.
Coliz et al. (US Pub. No. 2007/0191101 A1 hereinafter referred to as Coliz) teaches a matching game service based on rankings wherein players are registered with the system.
Nickell et al. (US Pub. No. 2007/0149290 A1 hereinafter referred to as Nickell) teaches a game matching service which includes a vector for determining matches which is based on the collected time and days of play for a player.
Farnham et al. (US Pub. No. 2005/0192097 A1 hereinafter referred to as Farnham) teaches a game matching service which matches based on a variety of characteristics including physical characteristics of a player.
Postrel (US Pub. No. 2004/0097287 A1) teaches a game matching service which matches players together based on a proficiency score.
Alexander et al. (US Pat. No. 8,565,906 B1) teaches a gaming system wherein a performance metric value for a respective player is determined in order to rank a player with the metric based on an associated audio file comprising a user music profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/18/2022